TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00278-CV



                                    Erik Bremer, Appellant

                                                v.

                               Home Game Club, Inc., Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-15-000700, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Erik Bremer has informed this Court that he no longer wishes to pursue this

appeal and has filed a motion to dismiss it because the trial court reconsidered its prior ruling.1

Appellee Home Game Club, Inc. has not objected or otherwise responded to the motion. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: May 28, 2015


       1
         Bremer provided a file-stamped copy of the trial court’s signed order granting his motion
to dismiss all of Home Game Club’s claims against him in the underlying suit.